Exhibit 10.5
 
 
 
INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
 
This Intellectual Property Assignment Agreement (the “Agreement”) is dated as of
July 22, 2011 by and between Continental Resources Group, Inc., a Delaware
corporation (the “Assignor”) and Continental Resources Acquisition Sub, Inc., a
Florida corporation (the “Assignee”).
 
W I T N E S S E T H
 
WHEREAS, the Assignor is the owner or licensee of certain Intellectual Property,
as that term is defined, and identified, in the Asset Purchase Agreement dated
July 22, 2011 by and among the Assignor, Sagebrush Gold Ltd., a Nevada
corporation and the Assignee (the “Asset Purchase Agreement”);


WHEREAS, the Assignor desires to assign the Intellectual Property to the
Assignee as provided in said Asset Purchase Agreement including, but not
limited, to all related intellectual property, license agreements, patents,
copyrights, trademarks, and good will; and


WHEREAS, the Assignee desires to acquire from the Assignor such assignment of
the Intellectual Property.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor, intending to be legally bound,
does hereby sell, assign, transfer and deliver unto the Assignee, its
successors, legal representatives and assigns, all right, title and interest in,
to and under the Intellectual Property and all other rights associated with the
Intellectual Property, including, without limitation, the right to sue for any
past infringement of the Intellectual Property (collectively, the “Intellectual
Property Rights”), and the Assignee hereby accepts the foregoing assignment of
the Intellectual Property Rights.


The terms of the Asset Purchase Agreement are incorporated herein by reference
and capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Asset Purchase Agreement.


This Intellectual Property Rights is intended only to document the assignment of
the Intellectual Property Rights to Buyer, and that the Asset Purchase Agreement
is the exclusive source of the agreement and understanding between Seller and
Buyer respecting the Purchased Assets. Nothing in this Agreement shall limit,
expand or otherwise affect any of the representations, warranties or covenants
contained in the Asset Purchase Agreement. To the extent any term or provision
herein is inconsistent with the Asset Purchase Agreement, the terms and
provisions of the Asset Purchase Agreement shall control.
 
The Assignor shall, from time to time, execute and deliver to the Assignee such
additional instruments, documents, conveyances or assurances and take such other
action as shall be necessary or otherwise reasonably requested by the Assignee
to confirm and assure the rights and obligations provided for in this Agreement
and the Asset Purchase Agreement and render effective the consummation of the
transactions contemplated hereby and thereby including, but not limited to the
execution of all non-provisionals, divisionals, continuations,
continuations-in-part, substitutes, reexaminations, reissues, and all other
patent applications on the invention; execute all lawful oaths, declarations,
assignments, powers of attorney and other papers; communicate to the Assignee
all facts known to the Assignor relating to the invention and the history
hereof; and generally do everything possible which the Assignee shall consider
necessary for vesting title to the Intellectual Property Rights in the Assignee,
and for securing, maintaining and enforcing proper protection for the
Intellectual Property Rights.
 
 
 
 
 

--------------------------------------------------------------------------------

 


This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
This Intellectual Property Assignment Agreement shall be governed and construed
in accordance with the laws of the State of Florida, without giving effect to
the principles of conflicts of laws thereof and shall be binding on the heirs,
assigns, representatives and successors of the Assignor and extending to the
successors, assigns, and nominees of the Assignee.




[Signature Page to Follow]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this assignment to
be executed by their duly authorized officers as of the date first above
written.




ASSIGNOR:


Continental Resources Group, Inc.


By: __________________________________
       Joshua Bleak, President






ASSIGNEE:


Continental Resources Acquisition Sub, Inc.




By: __________________________________
Barry Honig, Chief Executive Officer













